DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows in order to clarify the scope of the claims: 
	In Claim 14, on line 8, “tracking a device on the X-ray image as a tracked device” has been changed to --tracking a tracked device on the X-ray image--.
	In Claim 14, the limitation “overlaying the information set provided by the intravascular device onto the X-ray image provided by the X-ray imaging device upon user request for generating an enhanced X-ray image…” in lines 9-10 has been amended to --overlaying the information set provided by the intravascular device onto the X-ray image provided by the X-ray imaging device for generating an enhanced X-ray image--
Authorization for this examiner’s amendment was given in an interview with William Francos (Attorney of Record) on 08/26/2021.


Allowable Subject Matter
Claims 14-31 are allowed.
The following is an examiner’s statement of reasons for allowance:

“maintaining a pre-defined positive minimum distance between the representation of the tracked device and the information set in the enhanced X-ray image while the tracked device is being moved and tracked by automatically adjusting a position of the information set in the enhanced X-ray image to maintain the pre-defined positive minimum distance” as required by claim 14 and “maintaining at least a predefined positive minimum distance from the intravascular information set at the respective positions to a representation of the tracked device in the at least one X-ray image while the tracked device is being moved and tracked by automatically adjusting a position of the intravascular information set in the enhanced X-ray image to maintain the pre- defined positive minimum distance” as required by claim 24. 
Dependent claims 15-23 and 25-31 are allowed at least by virtue of their respective dependency upon the allowable base claims.
The claimed invention is particularly advantageous to automatically determine or to initially select a suitable position for overlaying image data from an intravascular device such that it neither obstruct a physician's main view nor distract from the main task that is to be accomplished.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/Examiner, Art Unit 3793              

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793